Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

BRANCH PURCHASE AND ASSUMPTION AGREEMENT

BETWEEN

FIRST BANK

AND

FIRST BANK OF BEVERLY HILLS

 

 

 

 

 

 

 

 

 

 

 

August 7, 2006

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

Article One—Purchase and Sale of Assets and Assumption of Liabilities

  

Section 1.01. Purchase of Assets

   1

Section 1.02. Assumption of Liabilities

   2

Section 1.03. Names and Marks

   3

Article Two—Closing, Calculation of Purchase Price and Closing Deliveries

  

Section 2.01. The Closing

   3

Section 2.02. The Closing Date

   3

Section 2.03. Retirement Accounts

   3

Section 2.04. Calculation and Payment of Purchase Price

   4

Section 2.05. Prorations

   5

Section 2.06. Closing Deliveries

   5

Article Three—Representations and Warranties of Seller

  

Section 3.01. Organization

   7

Section 3.02. Authorization

   7

Section 3.03. Non-Contravention

   7

Section 3.04. Consents to Transaction

   7

Section 3.05. Compliance with Law

   7

Section 3.06. Regulatory Enforcement Actions

   7

Section 3.07. Community Reinvestment Act

   8

Section 3.08. Litigation

   8

Section 3.09. Employee Contracts.

   8

Section 3.10. Financial Information

   8

Section 3.11. Deposit Liabilities

   8

Section 3.12. Brokerage

   8

Section 3.13. Environmental Matters

   8

Section 3.14. Representations and Warranties Regarding the Loans

   9

Article Four—Representations and Warranties of Buyer

  

Section 4.01. Organization

   9

Section 4.02. Authorization

   9

Section 4.03. Non-Contravention

   9

Section 4.04. Consents to Transaction

   10

Section 4.05. Litigation

   10

Section 4.06. Financial Information

   10

Section 4.07. Regulatory Capital

   10

Section 4.08. Community Reinvestment Act

   10

Section 4.09. Brokerage

   10

Section 4.10. Regulatory Enforcement Actions

   10

 

i



--------------------------------------------------------------------------------

Article Five—Agreements of Seller

  

Section 5.01. Business in Ordinary Course

   10

Section 5.02. Breaches

   11

Section 5.03. Consummation of Agreement

   11

Section 5.04. Access to Information

   11

Section 5.05. Environmental Reports

   12

Section 5.06. Transfer of Data

   12

Section 5.07. Further Assurances

   13

Section 5.08. Covenant Not to Compete

   13

Article Six—Agreements of Buyer

  

Section 6.01. Regulatory Approvals

   13

Section 6.02. Breaches

   14

Section 6.03. Consummation of Agreement

   14

Section 6.04. Access to Information

   14

Article Seven—Conditions Precedent

  

Section 7.01. Conditions to Seller’s Obligations

   14

Section 7.02. Conditions to Buyer’s Obligations

   14

Article Eight—Termination or Abandonment

  

Section 8.01. Mutual Agreement

   15

Section 8.02. Breach of Representations or Agreements

   15

Section 8.03. Failure of Conditions

   15

Section 8.04. Denial of Regulatory Approval

   15

Section 8.05. Environmental Reports

   16

Section 8.06. Elapsed Time

   16

Article Nine—Transitional and Post-Closing Matters

  

Section 9.01. Notification to Customers and Transitional Matters

   16

Section 9.02. Information Reporting

   17

Section 9.03. Software Transfer Fees

   17

Section 9.04. Customer Service

   17

Section 9.05. Insurance

   18

Article Ten—Indemnification

  

Section 10.01. Indemnification of Buyer

   18

Section 10.02. Indemnification of Seller

   18

 

ii



--------------------------------------------------------------------------------

Article Eleven—General    Section 11.01.   Confidential Information    18
Section 11.02.   Publicity    18 Section 11.03.   Return of Documents    19
Section 11.04.   Notices    19 Section 11.05.   Expenses    20 Section 11.06.  
Entire Agreement    20 Section 11.07.   Headings and Captions    20 Section
11.08.   Waiver, Amendment or Modification    20 Section 11.09.   Rules of
Construction    20 Section 11.10.   Counterparts    20 Section 11.11.  
Successors and Assigns    20 Section 11.12.   Governing Law; Assignment    20
Section 11.13.   Survival of Warranties    20 Signatures    21 Exhibit 1   Form
of Assignment and Assumption of Deposit Liabilities Agreement    Exhibit 2  
Form of Assignment and Assumption of Contracts Agreement    Exhibit 3   Form of
Assignment, Transfer and Appointment of Successor Custodian for IRA Accounts   
Exhibit 4   Form of Bill of Sale    Schedule A   Deposit Liabilities   
Schedule B   Personal Property    Schedule C   Loans    Schedule D   Assumed
Contracts   

 

iii



--------------------------------------------------------------------------------

BRANCH PURCHASE AND ASSUMPTION AGREEMENT

This BRANCH PURCHASE AND ASSUMPTION AGREEMENT (this “Agreement”) is made and
executed as of the 7th day of August, 2006, by and between First Bank, a
Missouri state bank with its main office located in Creve Coeur, Missouri
(“Buyer”), and First Bank of Beverly Hills, a California banking corporation
with its main office located in Calabasas, California (“Seller”).

RECITALS:

A. Seller owns and operates a branch banking office located at 175 S. Beverly
Drive in Beverly Hills, California (the “Branch Office”).

B. Seller desires to sell the Branch Office and assign the deposit liabilities
associated therewith, and Buyer desires to acquire the Branch Office and assume
such deposit liabilities, all on the terms and subject to the conditions set
forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual terms and
provisions set forth in this Agreement, the parties agree as follows:

Article One

Purchase and Sale of Assets and Assumption of Liabilities

Section 1.01.    Purchase of Assets. Upon the terms and subject to the
conditions and representations set forth herein, Seller shall sell, convey,
assign and transfer to Buyer at the Closing (as defined in Section 2.01 below),
and Buyer shall purchase and accept from Seller, all right, title and interest
of Seller in and to the following assets (collectively, the “Assets”) as the
same exist on the Closing Date (as defined in Section 2.02 hereof:

(a) Records. All books, records, files and original documents relating to the
Assets and the Assumed Liabilities (as defined in Section 1.02) (the “Records”).

(b) Personal Property. The furniture, fixtures, equipment, improvements and
other items of tangible personal property located at the Branch Office as of the
close of business on the Closing Date, together with Seller’s leasehold interest
in the Branch Office, and all sign structures (collectively, the “Personal
Property”), as set forth on Schedule B to this Agreement, and such additional
items of tangible personal property as may be placed at the Branch Office after
the date of such Schedule B to replace damaged or worn items or as may be
required for the operation of the Branch office (such additional items not to
exceed $5,000 in aggregate cost); provided, however, that Buyer shall have the
right not to purchase any software with respect to which a transfer fee would be
payable on transfer. If, prior to the Closing Date, any item of Personal
Property which would have been Personal Property at the Closing is stolen,
destroyed or otherwise lost, such item shall be excluded from the sale
contemplated hereby, and the term “Personal Property” as used herein shall
exclude any such item(s). If, prior to the Closing Date, any item of Personal
Property is damaged by fire or other casualty, such item(s), if reasonably
repairable, shall be sold to Buyer (in accordance with the provisions hereof)
and the insurance proceeds relating to such item shall be assigned to Buyer, it
being understood that if any such item is not reasonably repairable, it shall be
excluded from the sale contemplated hereby.



--------------------------------------------------------------------------------

(c) Loans. Overdraft loans of Seller specifically related to the Deposit
Liabilities (as defined in Section 1.02(a) and attributed to the Branch Office,
such loans as they exist as of June 30, 2006 being listed on Schedule C to this
Agreement, and including accrued interest thereon through the Sunday following
the Closing Date (the “Loans”); provided, that the terms “Loans” shall not
include any loans or other extensions of credit which would otherwise be
included but, as of the Closing Date, are sixty (60) days or more past due, on
non-accrual status or are internally classified by Seller as substandard or
worse. All Loans shall be assigned to Buyer without recourse against Seller and
subject to the representations and warranties set forth in Section 3.14 hereof.

(d) Assumed Contracts. Seller’s rights under, or created by, the Assumed
Contracts (as defined in Section 1.02(c) below).

(e) Cash on Hand. All teller working cash, petty cash and vault cash at the
Branch Office as of the close of business on the Closing Date (the “Cash on
Hand”).

Section 1.02.    Assumption of Liabilities. Upon the terms and subject to the
conditions set forth herein, at the Closing Seller shall transfer and assign to
Buyer, and Buyer shall assume from Seller and agree to pay, perform and
discharge by documentation reasonably satisfactory as to form and substance to
Seller, as of the close of business on the Closing Date, the following
liabilities, and none other (collectively, the “Assumed Liabilities”):

(a) Deposit Liabilities. All deposit liabilities maintained at the Branch
Office, in accordance with the terms of the agreements pertaining to such
deposits, as shown on the books and records of Seller as of the close of
business on the Closing Date, including accrued but unpaid interest thereon
through the Sunday following the Closing Date, including those deposits subject
to overdrafts as of the Closing Date, except as provided in this subsection and
in Section 2.03(c) hereof (the “Deposit Liabilities”). The deposits of Seller
that would have constituted Deposit Liabilities on June 30, 2006 are listed and
identified on Schedule A hereto. As soon as practicable after execution of this
Agreement, Seller will provide Buyer with a current listing of the deposits of
the Branch Office, sorted by postal zip code. Based on this listing and any
other information available, Buyer and Seller will jointly determine any
customers who are assigned in Seller’s records to the Branch Office (“Branch
Customers”) but who appear to be utilizing Seller’s other office as their
primary banking service provider, and Seller will reassign such customers to the
appropriate office. As used herein, the term “Deposit Liabilities” shall include
all of the deposit accounts evidencing deposit products offered by Seller from
the Branch Office, including, without limitation, savings accounts, statement
accounts, checking accounts, money market accounts, and certificates of deposit;
provided, however, that there shall be excluded from the term “Deposit
Liabilities” those deposits (i) that are “brokered deposits” as such term is
defined in 12 C. F. R. §337.6, (ii) of customers who are reassigned to another
branch office of Seller as described above, (iii) which may not be lawfully
transferred, and (iv) which relate to overdraft loans not purchased by Buyer.
All of such excluded deposits shall be retained by Seller.

(b) Backup Withholding Liabilities. All amounts required by any governmental
agency to be withheld from any of the Deposit Liabilities (“Withholding
Obligations”), to the extent provided in Section 9.01(g) hereof.

 

2



--------------------------------------------------------------------------------

(c) Contracts. The obligations and liabilities of Seller remaining in existence
after the Closing Date under the contracts and leases relating to the operation
or maintenance of the Branch Office and specifically identified on Schedule D
hereto, including the Lease (the “Lease”) identified on such Schedule
(collectively, the “Assumed Contracts”).

(d) Liabilities Not Assumed by Buyer. Buyer shall not assume any liabilities or
obligations of Seller, whether known or unknown, undisclosed, contingent or
otherwise, which have arisen or may arise or be established in connection with
the conduct of business at the Branch Office, other than those specifically
assumed in this Agreement.

Section 1.03.    Names and Marks. Seller hereby reserves and is not selling,
assigning, conveying, transferring or delivering, nor shall Buyer acquire, any
of Seller’s intangible and intellectual property rights and interests in and to
(a) the names “First Bank of Beverly Hills” or any derivation thereof, (b) the
names, descriptions and identifications of all account types and other products
offered by Seller; (c) logos, service marks, trade names and trademarks,
advertising materials, slogans, internet domain names or any similar items used
by Seller in connection with its business, whether or not such is copyrighted or
registered; (d) all of Seller’s telephone numbers except 310-228-2162,
310-550-0596 and 800-621-5969; (e) all insurance policies maintained with
respect to the Branch Office and the employees thereof; and (f) all assets not
included within the definition of the Assets. On and after the Closing Date,
Buyer shall not use any name, logo, insignia, service mark or trade name of
Seller in any manner. No activity conducted by Buyer on or after the Closing
Date shall state or imply that Seller is in any way involved as a partner, joint
venture or otherwise in the business of Buyer.

Article Two

Closing, Calculation of Purchase Price and Closing Deliveries

Section 2.01.    The Closing. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place, if practicable, by facsimile
and mail, or, if not practicable, at such location as the parties may agree, at
12:00 noon central time on the Closing Date described in Section 2.02 of this
Agreement.

Section 2.02.    The Closing Date. The Closing shall take place on such date as
the parties may mutually agree or, in the absence of such agreement, on
November 3, 2006, subject to the prior satisfaction or waiver of all conditions
to the obligations of the parties to effect the transactions contemplated by
this Agreement (the “Closing Date”). The transactions contemplated by this
Agreement shall become effective at the close of business on the Closing Date.

Section 2.03.    Retirement Accounts.

(a) At the Closing, Seller shall resign as trustee or custodian with respect to
any individual retirement account (“IRA Account”) as to which Seller acts in
such capacity and as to which one or more of the assets included therein is a
deposit included within the Deposit Liabilities transferred to Buyer on the
Closing Date. At the Closing, Seller shall designate or appoint Buyer as
successor custodian under each such IRA Account.

(b) Buyer covenants and agrees that, following its designation or appointment as
successor custodian under the IRA Accounts, it will promptly and faithfully
perform, fulfill, and discharge each of the obligations required to be performed
by the custodian with respect to such accounts pursuant to law, or pursuant to
the governing documents establishing such IRA Accounts.

 

3



--------------------------------------------------------------------------------

(c) If an individual depositor with respect to an IRA Account refuses to accept
the designation or appointment of Buyer as successor custodian with respect to
any such IRA Account, none of the deposits contained in such IRA Account shall
be assumed by Buyer, and they shall remain the liability and obligation of
Seller.

Section 2.04.    Calculation and Payment of Purchase Price. The calculation and
payment of the Purchase Price (defined herein) shall be made as follows:

(a) The “Purchase Price” shall be an amount equal to the following, with the
appropriate value of each category of asset and liability to be calculated as of
the close of business on the Closing Date:

(i) the aggregate amount of the principal of and accrued interest on the Deposit
Liabilities; plus

(ii) the amount of Withholding Obligations, if any, assumed by Buyer pursuant to
Section 1.02(b) hereof; minus

(iii) a deposit premium in the amount of 5.5% of the Deposit Liabilities; minus

(iv) the book value of the Assets as reflected in the books and records of
Seller in accordance with generally accepted accounting principles, consistently
applied; minus

(v) the amount of Cash on Hand; minus

(vi) the amount of overdrafts on deposits as of the Closing Date; plus or minus,
as applicable,

(vii) the net amount of any prorated items required by Section 2.05 to be paid
by either party to the other party.

(b) If the Purchase Price, calculated by Seller as set forth above but based
upon the relevant values as of the close of business on the second business day
prior to the Closing Date (the “Measurement Date”), is a positive number, then
on the Closing Date Seller shall transfer to Buyer, by wire transfer in
immediately available funds to an account designated by Buyer, such amount. If
the Purchase Price, calculated by Seller as set forth above but based upon the
relevant values as of the close of business on the Measurement Date, is a
negative number, then on the Closing Date Buyer shall transfer to Seller, by
wire transfer in immediately available funds to an account designated by Seller,
such amount (the amount so transferred by Buyer or Seller, as the case may be,
is referred to herein as the “Estimated Purchase Price”).

(c) If necessary, on the fifteenth (15th) business day after the Closing Date or
such earlier date as may be agreed to in writing by the parties (the “Adjustment
Payment Date”), an adjustment payment (the “Adjustment Payment”) shall be made
either by Seller to Buyer or by Buyer to Seller, as appropriate, so as to
correct any difference between the amount of the Estimated Purchase Price paid
pursuant to the preceding paragraph and the Purchase Price calculated as of the
close of business on the Closing Date in accordance with this Section 2.04.
Seller shall provide a proposed closing statement to Buyer reflecting the
calculation of the Adjustment Payment relative to the Estimated Purchase Price,
a reasonable time prior to the Adjustment Payment Date, and Buyer shall have a
reasonable opportunity to review and verify the items reflected on such
statement. The Adjustment Payment due to either party

 

4



--------------------------------------------------------------------------------

pursuant to this paragraph shall be paid to such party by the other party on the
Adjustment Payment Date by wire transfer in immediately available funds to an
account designated by the payee party, with interest thereon for the period from
the Closing Date through the date of payment, calculated at a rate equal to the
average of the high and low bids for Federal Funds as reported in the Wall
Street Journal on the Closing Date or, if none, on the date immediately prior to
the Closing Date on which such bids were reported in the Wall Street Journal.

Section 2.05.    Prorations. The parties intend that Seller shall operate the
business conducted at the Branch Office for its own account until the close of
business on the Closing Date, and the Buyer shall operate such business for its
own account after the Closing Date. Thus, except as otherwise specifically
provided in this Agreement, items of expense directly attributable to the
operation of the Branch Office (which shall not include any general overhead
expenses of Seller) shall be prorated as of the close of business on the Closing
Date, whether or not such adjustment would normally be made as of such time.
Such expenses shall include, without limitation, (i) telephone, electric, gas,
water, and other utility services (to the extent it is not practicable to
transfer such services into the name of Buyer as of the Closing Date),
(ii) assessments (including, without limitation, assessments attributable to
Federal Deposit Insurance Corporation (“FDIC”) deposit insurance),
(iii) payments due on Assumed Contracts, and (iv) similar expenses related to
the Assets transferred hereunder. To the extent any such item has been prepaid
by Seller for a period extending beyond the Closing Date, there shall be a
proportionate adjustment in favor of Seller.

Section 2.06.    Closing Deliveries.

(a) At the Closing, Seller shall deliver to Buyer:

(i) a Certificate executed by an appropriate officer of Seller stating that
(A) the representations and warranties made by Seller in Article Three hereof
are true and correct in all material respects on and as of the Closing Date,
with the same effect as though such representations and warranties were made on
the Closing Date; and (B) the conditions set forth in Section 7.02(a) have been
satisfied or waived as provided therein and, to the best of Seller’s knowledge,
the conditions set forth in Section 7.02(b), (c) and (d) have been satisfied or
waived;

(ii) a certified copy of currently effective resolutions of the Board of
Directors of Seller authorizing Seller’s execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby;

(iii) a Certificate of the Office of the Secretary of State of the State of
California, dated a recent date, stating that Seller is in good standing;

(iv) an executed Assignment and Assumption of Deposit Liabilities Agreement in
substantially the form set forth in Exhibit 1 to this Agreement;

(v) an executed Assignment and Assumption of Contracts Agreement in
substantially the form set forth in Exhibit 2 hereto;

(vi) evidence of payment to Buyer, by wire transfer in immediately available
funds to an account designated by Buyer, of the Estimated Purchase Price, if the
Estimated Purchase Price is positive;

 

5



--------------------------------------------------------------------------------

(vii) an executed Assignment, Transfer and Appointment of Successor Custodian
with respect to the transfer of the IRA Accounts, in substantially the form set
forth in Exhibit 3 to this Agreement;

(viii) a Bill of Sale in substantially the form of Exhibit 4 to this Agreement;

(ix) such other endorsements, assignments, bills of sale, and other instruments
and documents of transfer as Buyer may reasonably require as necessary or
desirable to transfer and assign to Buyer good, marketable and insurable title
to the Assets;

(x) listings of the Deposit Liabilities and the Loans as of the close of
business on the Measurement Date in an electronic format designated by Buyer,
which listings shall include account number, outstanding principal balance,
accrued interest, and other pertinent information; and

(xi) such Records as are capable of being delivered to Buyer (it being
understood that after the Closing Date, Seller shall provide Buyer with
reasonable access to any Records which are not capable of being transferred to
Buyer at the Closing).

(b) At the Closing, Buyer shall deliver to Seller:

(i) a Certificate executed by an appropriate officer of Buyer stating that
(A) the representations and warranties made by Buyer in Article Four hereof are
true and correct in all material respects on and as of the Closing Date, with
the same effect as though such representations and warranties were made on the
Closing Date; and (B) the conditions set forth in Section 7.01(a) have been
satisfied or waived as provided therein and, to the best of Buyer’s knowledge,
the conditions set forth in Section 7.01(b), (c) and (d) have been satisfied or
waived;

(ii) a certified copy of currently effective resolutions of the Board of
Directors of Buyer authorizing Buyer’s execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby;

(iii) a Certificate of the State of Missouri Division of Finance, dated a recent
date, stating that Buyer is in good standing;

(iv) an executed Assignment and Assumption of Deposit Liabilities Agreement in
substantially the form set forth in Exhibit 1 to this Agreement;

(v) an executed Assignment and Assumption of Contracts Agreement in
substantially the form set forth in Exhibit 2 hereto;

(vi) evidence of payment to Seller, by wire transfer in immediately available
funds to an account designated by Seller, of the Estimated Purchase Price, if
the Estimated Purchase Price is negative; and

(vii) an executed Assignment, Transfer and Appointment of Successor Custodian
with respect to the transfer of the IRA Accounts, in substantially the form set
forth in Exhibit 3 to this Agreement.

 

6



--------------------------------------------------------------------------------

Article Three

Representations and Warranties of Seller

Seller hereby makes the following representations and warranties:

Section 3.01.    Organization. Seller is a California banking corporation duly
organized, validly existing and in good standing under the laws of the State of
California, the deposits of which are insured by the FDIC. Seller has the
corporate power to carry on its business as the same is being conducted at the
Branch Office and to consummate the transactions contemplated by this Agreement.

Section 3.02.    Authorization. The Board of Directors of Seller has, by all
appropriate action, approved this Agreement and the transactions contemplated
herein and authorized the execution and delivery hereof on its behalf by its
duly authorized officers and the performance by Seller of its obligations
hereunder. The sole shareholder of Seller has approved the sale of the Branch
Office pursuant to this Agreement. This Agreement has been duly and validly
executed and delivered by Seller and constitutes a legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
subject to bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity, whether considered in a proceeding at law or in equity.

Section 3.03.    Non-Contravention. The execution and delivery of this Agreement
by Seller do not and, subject to the receipt of all required regulatory
approvals and consents and the consent of the lessor under the Lease, the
consummation of the transactions contemplated by this Agreement will not,
constitute a breach or violation of or default under any law, rule, regulation,
judgment, order, governmental permit or license, agreement, indenture, or
instrument by which Seller is bound or to which it is subject, which breach,
violation, or default would have a material adverse effect on any of the Assets
or the Deposit Liabilities.

Section 3.04.    Consents to Transaction. The consummation of the transactions
contemplated by this Agreement does not require Seller to obtain the prior
consent or approval of any person, other than any required approval of bank
regulatory authorities and the consent of the lessor under the Lease. Seller is
the owner of all of the Assets and has the power to transfer good and marketable
title to the Assets to the Buyer without obtaining the consent or approval of
any other party other than the consent of the lessor under the Lease.

Section 3.05.    Compliance with Law. Seller has all material licenses,
franchises, permits and other governmental authorizations that are legally
required to enable it to conduct its business at the Branch Office as presently
conducted. The business and operations of the Branch Office have been and are
being conducted in accordance with all applicable laws, rules, and regulations
of all authorities, including all regulations pertaining to the receipt of
customer information required by state and federal law concerning taxpayer
identification numbers, social security numbers and the like, except such
conduct as would not have a material adverse effect on the business and
operations of the Branch Office.

Section 3.06.    Regulatory Enforcement Actions. Seller is not subject to, and
has not received any notice or advice that it may be subject to, any order,
agreement, memorandum of understanding or other regulatory enforcement action or
proceeding with or by any federal or state agency charged with the supervision
or regulation of banks or engaged in the insurance of deposits of banks or any
other governmental agency having supervisory or regulatory authority with
respect to Seller which could have a material adverse effect on the ability of
Seller to consummate the transactions contemplated by this Agreement or any of
the Assets or Deposit Liabilities.

 

7



--------------------------------------------------------------------------------

Section 3.07.    Community Reinvestment Act. Seller is in compliance in all
material respects with the Community Reinvestment Act and its implementing
regulations, and there are no pending actions, proceedings or, to the best of
Seller’s knowledge, allegations by any person or regulatory agency which may
cause any regulatory authority to deny any application or impose conditions on
the approval of any application required to be filed pursuant to Section 6.01
hereof.

Section 3.08.    Litigation. There is no litigation, claim or other proceeding
pending or, to the best of Seller’s knowledge, threatened, against Seller
(a) arising out of Seller’s operation of the Branch Office or (b) affecting any
of the Records or Assumed Liabilities, in either case which would have a
material and adverse effect on the value of the business conducted at the Branch
Office or the value of the Assets, or (c) affecting the ability of Seller to
consummate the transactions contemplated by this Agreement.

Section 3.09.    Employee Contracts. Seller has not entered into any agreement
or otherwise made any commitment or representation to any of the employees of
the Branch Office with respect to employment by Buyer, nor has Seller taken any
other action which will cause Buyer to have any other obligation to any of
Seller’s employees.

Section 3.10.    Financial Information. The books and records of Seller
regarding the operations of the Branch Office, the Assets and the Deposit
Liabilities, and all other financial and other information supplied or made
available by Seller to Buyer prior to the execution hereof, are accurate and
complete in all material respects.

Section 3.11.    Deposit Liabilities. Seller has properly accrued interest on
the Deposit Liabilities, and the Records accurately reflect such accruals of
interest. All of the Deposit Liabilities were originated and are in compliance
with the documents governing the relevant type of Deposit Liability and all
applicable federal and state laws, rules, regulations, orders, judgments,
injunctions, decrees and awards.

Section 3.12.    Brokerage. There are no claims, agreements or obligations for
brokerage commissions, finders’ fees, financial advisory fees or similar
compensation incurred by Seller or any of its officers, directors, agents or
affiliates in connection with the transactions contemplated by this Agreement
which will result in Buyer’s incurring any obligation or expense.

Section 3.13.    Environmental Matters. As used in this Agreement,
“Environmental Laws” means all local, state and federal environmental, health
and safety laws and regulations in all jurisdictions in which the Branch Office
is located, including, without limitation, the Federal Resource Conservation and
Recovery Act, the Federal Comprehensive Environmental Response, Compensation and
Liability Act, the Federal Clean Water Act, the Federal Clean Air Act, and the
Federal Occupational Safety and Health Act.

Neither the conduct nor operation of the Branch Office by Seller nor, to the
best of Seller’s knowledge, the condition of the real property on which the
Branch Office is located violates or violated any Environmental Law in any
respect material to the business of Seller, and no condition or event has
occurred with respect to such property that, with notice or the passage of time,
or both, would constitute a violation material to the business of Seller, of any
Environmental Law or obligate (or potentially obligate) Seller or a successor to
Seller to remedy, stabilize, neutralize or otherwise alter the environmental
condition of such property, where the aggregate cost of such actions would
exceed $100,000. Seller has not received notice from any person or entity that
the operation or condition of the Branch office or such real property are or
were in violation of any Environmental Law, or that Seller is responsible (or
potentially responsible) for remedying, or the cleanup of, any pollutants,
contaminants, or hazardous or toxic wastes, substances or materials at, on or
beneath any such property.

 

8



--------------------------------------------------------------------------------

Section 3.14.    Representations and Warranties Regarding the Loans. (i) All of
the Loans were made for good, valuable and adequate consideration in the
ordinary course of the business of Seller, in accordance with sound lending
practices, and they are not subject to any known defenses, rights of rescission,
setoffs or counterclaims, including without limitation, any afforded by usury or
truth in lending laws, except as otherwise provided by bankruptcy, insolvency or
similar laws; (ii) the notes and other instruments evidencing the Loans and all
forms of pledges and other collateral documents and security agreements are in
all material respects enforceable, valid, true and genuine and what they purport
to be; (iii) Seller has complied and will through the Closing Date comply with
all laws and regulations relating to the Loans, or to the extent there has not
been such compliance, Seller’s failure to comply with such laws and regulations
will not materially interfere with the collection of any Loan; (iv) the
documents provided by Seller to Buyer in connection with Buyer’s analysis of the
Loans are true, complete and genuine versions thereof which do not intentionally
omit information necessary in order to make the information contained therein
accurate and complete; and (v) the terms of the Loans have not been impaired,
waived or modified, except by written instruments contained in the loan files
which have been made available to Buyer. All of the Loans were made in
accordance with Seller’s customary lending standards in the ordinary course of
business. Seller does not make any warranties with respect to the collectibility
of the Loans or the creditworthiness of any makers, guarantors or obligors
thereof.

Article Four

Representations and Warranties of Buyer

Buyer hereby makes the following representations and warranties:

Section 4.01.    Organization. Buyer is a state bank duly organized, validly
existing and in good standing under the laws of the State of Missouri, the
deposits of which are insured by BIF. Buyer has the corporate power to carry on
its business as the same is being conducted and to consummate the transactions
contemplated by this Agreement.

Section 4.02.    Authorization. The Board of Directors of Buyer has, by all
appropriate action, approved this Agreement and the transactions contemplated
herein and authorized the execution and delivery hereof on its behalf by its
duly authorized officers and the performance by Buyer of its obligations
hereunder. This Agreement has been duly and validly executed and delivered by
Buyer and constitutes a legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, subject to bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and to general principles of equity, whether
considered in a proceeding at law or in equity. No approval of this Agreement by
the shareholders of Buyer is required.

Section 4.03.    Non-Contravention. The execution and delivery of this Agreement
by Buyer do not and, subject to the receipt of all required regulatory approvals
and consents, the consummation of the transactions contemplated by this
Agreement will not, constitute a breach or violation of or default under any
law, rule, regulation, judgment, order, governmental permit or license,
agreement, indenture, or instrument by which Buyer is bound or to which it is
subject, which breach, violation, or default would have a material adverse
effect on Buyer or a breach or violation of or a default under the Articles of
Incorporation or Bylaws of Buyer or any material contract or other instrument to
which it is a party or by which it is bound.

 

9



--------------------------------------------------------------------------------

Section 4.04.    Consents to Transaction. The consummation of the transactions
contemplated by this Agreement does not require Buyer to obtain the prior
consent or approval of any person, other than any required approval of bank
regulatory authorities.

Section 4.05.    Litigation. There is no litigation, claim or other proceeding
pending or, to the best of Buyer’s knowledge, threatened, against Buyer
affecting the ability of Buyer to consummate the transactions contemplated by
this Agreement.

Section 4.06.    Financial Information. Since the date of Buyer’s most recent
Consolidated Report of Condition and Income as submitted to its primary
regulatory authority, there has not occurred any material adverse change in the
financial condition, business, prospects or affairs of Buyer.

Section 4.07.    Regulatory Capital. Buyer is in compliance with all applicable
regulatory requirements governing capital as of the date hereof and is “well
capitalized” under the prompt corrective action rules, and it has no reason to
believe that it will be unable to obtain the required regulatory approvals for
the transactions contemplated herein.

Section 4.08.    Community Reinvestment Act. Buyer is in compliance with the
Community Reinvestment Act and its implementing regulations, and there are no
threatened or pending actions, proceedings, or allegations by any person or
regulatory agency which may cause any regulatory authority to deny any
application or impose conditions on the approval of any application required to
be filed pursuant to Section 6.01 hereof.

Section 4.09.    Brokerage. There are no claims or agreements for brokerage
commissions, finders’ fees, financial advisory fees or similar compensation
payable by Buyer or any of its officers, directors, agents or affiliates in
connection with the transactions contemplated by this Agreement.

Section 4.10.    Regulatory Enforcement Actions. Buyer is not subject to, and
has not received any notice or advice that it may be subject to, any order,
agreement, memorandum of understanding or other regulatory enforcement action or
proceeding with or by any federal or state agency charged with the supervision
or regulation of banks or engaged in the insurance of deposits of banks or any
other governmental agency having supervisory or regulatory authority with
respect to Buyer which could have a material adverse effect on the ability of
Buyer to consummate the transactions contemplated by this Agreement.

Article Five

Agreements of Seller

Section 5.01.    Business in Ordinary Course.

(a) Seller shall: (i) conduct its business with respect to the Branch Office and
the Loans only in the usual, regular and ordinary course of business,
(ii) service and administer the Loans by employing the same procedures and
exercising the same degree of care that it customarily employs and exercises in
servicing and administering loans for its own account, and (iii) use reasonable
efforts to maintain good relations with employees at and customers of the Branch
Office, including all parties to the Loans.

 

10



--------------------------------------------------------------------------------

(b) Except as may be required to obtain regulatory approvals or as otherwise may
be required by any regulatory authority, after the date of this Agreement,
Seller shall not, without the prior written consent of Buyer (which consent
shall not be unreasonably withheld):

(i) cause or permit the Branch Office to engage or participate in any material
transaction or incur any material obligation except in the ordinary course of
business;

(ii) offer any special rate promotions to customers of the Branch Office (unless
such promotions are offered to all customers of Seller), or accept any deposits
at rates in excess of those being paid generally at other branches of Seller in
the general market area in which the Branch Office is located;

(iii) except as otherwise provided herein, transfer to or from the Branch Office
and any other office of Seller any deposit liabilities; or

(iv) cancel or accelerate any obligation relating to a Loan or waive any right
of material value relating to a Loan.

(c) Seller shall not, without the prior written consent of Buyer, intentionally
engage in any transaction or intentionally take any action that Seller knows
would render untrue in any material respect any of the representations and
warranties of Seller contained in Article Three hereof, if such representations
and warranties were given immediately following such transaction or action.

(d) Seller shall promptly notify Buyer in writing of the occurrence of any
matter or event known to and directly involving Seller that is materially
adverse to the business, operations, properties, assets, condition (financial or
otherwise) or prospects of the Branch Office or the value of the Loans.

Section 5.02.    Breaches. Seller shall, in the event it has knowledge of the
occurrence, or impending or threatened occurrence, of any event or condition
which would cause or constitute a breach (or would have caused or constituted a
breach had such event occurred or been known prior to the date hereof) of any of
its representations or agreements contained or referred to herein, give prompt
written notice thereof to Buyer and use reasonable efforts to prevent or
promptly remedy the same.

Section 5.03.    Consummation of Agreement. Seller shall use its best efforts to
perform and fulfill all conditions and obligations on its part to be performed
or fulfilled under this Agreement, to obtain the consent required pursuant to
the Lease, and to effect the transactions contemplated by this Agreement in
accordance with the terms and provisions hereof. Seller shall furnish to Buyer
in a timely manner all information, data and documents in the possession of
Seller reasonably requested by Buyer as may be required to obtain all necessary
regulatory or other approvals of the transactions contemplated by this Agreement
and shall otherwise cooperate fully with Buyer to carry out the purpose and
intent of this Agreement.

Section 5.04.    Access to Information. From and after the date of this
Agreement through the Closing Date, Seller shall give Buyer reasonable access,
in a manner which will avoid disruption or interference with Seller’s normal
operations, to the Branch Office, and shall disclose and make available to Buyer
all books, documents, papers and records relating to the Branch Office, the
Assets, and the operations, obligations and liabilities associated with the
Branch Office, including but not limited to, all books of account (including the
general ledger), tax records, material contracts and agreements, filings with
any regulatory authority, litigation files, and any other business activities or
prospects in which Buyer may have a reasonable and legitimate interest in
furtherance of the

 

11



--------------------------------------------------------------------------------

transactions contemplated by this Agreement. Within thirty (30) days from the
date of this Agreement, Seller will provide Buyer with copies of the forms of
signature cards, deposit account forms, Regulation E disclosures,
Truth-in-Savings disclosures, deposit account agreements, and IRA custodian
agreements and beneficiary designations, as well as the forms of any other
instruments or agreements presently in use at the Branch Office in connection
with the Deposit Liabilities. All of such documents shall be in the form used by
Seller for new customers as of the date of this Agreement. Buyer will hold any
such information which is nonpublic in confidence in accordance with the
provisions of Section 11.01 hereof.

Section 5.05.    Environmental Reports. Seller shall provide to Buyer, as soon
as reasonably practicable but in no event more than forty five (45) days after
the date of this Agreement, a report of a phase one environmental investigation
of the real property on which the Branch Office is located. If required by the
phase one investigation, in Buyer’s reasonable opinion, Seller shall obtain and
provide to Buyer a report of a phase two investigation on such property
requiring such additional study. Buyer shall have fifteen (15) business days
from the receipt of any such phase two report to notify Seller of any objection
to the contents of such report. Should the cost of taking all remedial and
corrective actions and measures (i) required by applicable law or
(ii) recommended or suggested by such report or prudent in light of serious
life, health or safety concerns, in the aggregate, exceed the sum of $100,000 as
reasonably estimated by an environmental expert retained for such purpose by
Buyer and reasonably acceptable to Seller, or if the cost of such actions and
measures cannot be so reasonably estimated by such expert to be $100,000 or less
with a reasonable degree of certainty, then Buyer shall have the right pursuant
to Section 8.05 hereof, for a period of ten (10) business days following receipt
of such estimate or indication that the cost of such actions and measures can
not be so reasonably estimated, to terminate this Agreement, which shall be
Buyer’s sole remedy in such event. Upon such a termination, the remaining
provisions of this Agreement shall be null and void.

Section 5.06.    Transfer of Data. Seller will within thirty (30) days following
the date hereof, approximately seven (7) weeks prior to the estimated Closing
Date and immediately prior to the Closing Date, at its sole expense,
electronically transfer computer tapes, test files and the like associated with
the account data with respect to the Deposit Liabilities and the Loans (with the
first delivery to include electronic master files). The format for the data so
transferred will be the format normally used by Seller in the electronic
processing of its accounts. Buyer shall be responsible for any expense of
converting the data to a format used by Buyer. Seller shall be responsible for
any fees, if any, owing to its data processor for terminating processing at the
Branch Office. From the date hereof through the Closing Date, Seller shall
cooperate and work with Buyer to complete the tasks required to facilitate the
conversion of the Deposit Liabilities and the accounts associated with the
Loans. Such tasks include, but are not limited to, providing Buyer with updated
reports and other items as are necessary to complete the conversion process and
related testing procedures. Seller shall provide a written report to Buyer, in a
format acceptable to Buyer, detailing account data with respect to the Deposit
Liabilities and the accounts associated with the Loans on the Closing Date.
Within thirty (30) days after the date hereof, Seller shall provide Buyer with
initial reports and related documentation of all such accounts in a format
acceptable to Buyer. Seller agrees to reasonably cooperate in resolving any
conversion-related issues arising from the conversion of the Deposit Liabilities
for a period of ninety (90) days following the date that the conversion is
completed.

 

12



--------------------------------------------------------------------------------

Section 5.07.    Further Assurances. On and after the Closing Date, Seller shall
give such reasonable further assurances to Buyer and, upon Buyer’s request,
shall (i) execute, acknowledge and deliver all such acknowledgments and other
instruments and take such further action as may be necessary and appropriate to
effectively transfer the Assets and the Deposit Liabilities to Buyer in
accordance with the terms of this Agreement, and (ii) furnish information
reasonably requested by Buyer with respect to historical records of the Assets
and Deposit Liabilities, subject to payment by Buyer of standard rates charged
by Seller for providing such information.

Section 5.08.    Covenant Not to Compete. For the purposes of this Agreement, an
“Affiliate” of a person means another person that (i) controls such first
person, (ii) is controlled by such first person or an immediate family member of
such person, (iii) is under common control with such first person, or (iv) is an
immediate family member of such person. Seller hereby covenants and agrees that
from the date hereof until the earlier to occur of the termination of this
Agreement or December 31, 2008, neither it nor any of its Affiliates will:

(a) open, purchase, operate, control or otherwise have a controlling interest in
any office that accepts deposits insured by the FDIC and is located within five
(5) miles of the Branch Office (the “Restricted Area”);

(b) establish an electronic funds transfer terminal of any type or description
within the Restricted Area; provided, however, Seller and its Affiliates shall
be permitted to participate in automated teller machine networks operated by a
party not affiliated with Seller and its Affiliates and having locations within
the Restricted Area; or

(c) target and solicit for deposit accounts or deposit relationships residents
of the Restricted Area utilizing any customer or mailing list that consists
primarily of residents of the Restricted Area; provided, however, that the
restriction in this subsection (c) shall not restrict statement stuffers or
other similar communications directed to persons who remain customers of Seller
or an Affiliate of Seller after the Closing Date, or newspaper, radio or
television advertisements that do not specifically target residents of the
Restricted Area, or mailers that include residents of the Restricted Area that
are primarily directed at residents outside the Restricted Area, or deposits
from borrowers of Seller who are in the Restricted Area.

None of the foregoing restrictions shall apply to an office or offices acquired
by Seller or any of its Affiliates as part of the acquisition of another
depository institution or depository institution holding company or to the
acquisition, operation or control of such offices by Seller or its Affiliates.

Article Six

Agreements of Buyer

Section 6.01.    Regulatory Approvals. Buyer shall file all regulatory
applications required in order to consummate the transactions contemplated by
this Agreement, including but not limited to the necessary applications for the
prior approval of the FDIC and the California Department of Financial
Institutions within 30 days after the date of this Agreement. Buyer shall use
its best efforts to file all documents required to obtain all necessary
approvals required to carry out the transactions contemplated by this Agreement,
shall pay all expenses incident thereto and shall use its best efforts to obtain
all such approvals on a timely basis. Buyer shall provide to Seller copies of
all such applications and approvals.

 

13



--------------------------------------------------------------------------------

Section 6.02.    Breaches. Buyer shall, in the event it has knowledge of the
occurrence, or impending or threatened occurrence, of any event or condition
which would cause or constitute a breach (or would have caused or constituted a
breach had such event occurred or been known prior to the date hereof) of any of
its representations or agreements contained or referred to herein, give prompt
written notice thereof to Seller and use reasonable efforts to prevent or
promptly remedy the same.

Section 6.03.    Consummation of Agreement. Buyer shall use its best efforts to
perform and fulfill all conditions and obligations on its part to be performed
or fulfilled under this Agreement and to effect the transactions contemplated by
this Agreement in accordance with the terms and conditions hereof.

Section 6.04.    Access to Information. Buyer shall disclose and make available
to Seller such information of Buyer in which Seller may have a reasonable and
legitimate interest in furtherance of the transactions contemplated by this
Agreement. Seller will hold any such information which is nonpublic in
confidence in accordance with the provisions of Section 11.01 of this Agreement.

Article Seven

Conditions Precedent

Section 7.01.    Conditions to Seller’s Obligations. Seller’s obligations to
effect the transactions contemplated by this Agreement shall be subject to the
satisfaction (or waiver by Seller) prior to or on the Closing Date of the
following conditions:

(a) Buyer shall have performed and complied in all material respects with all of
its obligations and agreements hereunder required to be performed prior to the
Closing Date under this Agreement;

(b) No temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal restraint or
prohibition preventing the consummation of the transactions contemplated by this
Agreement shall be in effect, nor shall any proceeding by any bank regulatory
authority or other governmental agency seeking any of the foregoing be pending.
There shall not be any action taken, or any statute, rule, regulation or order
enacted, entered, enforced or deemed applicable to the transactions contemplated
by this Agreement which makes the consummation of such transactions illegal;

(c) All necessary regulatory approvals, consents, authorizations and other
approvals required by law for consummation of the transactions contemplated by
this Agreement shall have been obtained, and all waiting periods required by law
shall have expired; and

(d) Seller shall have received all documents required to be received from Buyer
on or prior to the Closing Date, all in form and substance reasonably
satisfactory to Seller.

Section 7.02.    Conditions to Buyer’s Obligations. Buyer’s obligations to
effect the transactions contemplated by this Agreement shall be subject to the
satisfaction (or waiver by Buyer) prior to or on the Closing Date of the
following conditions:

(a) Seller shall have performed and complied in all material respects with all
of its obligations and agreements required to be performed prior to the Closing
Date under this Agreement;

 

14



--------------------------------------------------------------------------------

(b) No temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal restraint or
prohibition preventing the consummation of the transactions contemplated by this
Agreement shall be in effect, nor shall any proceeding by any bank regulatory
authority or other governmental agency seeking any of the foregoing be pending.
There shall not be any action taken, or any statute, rule, regulation or order
enacted, entered, enforced or deemed applicable to the transactions contemplated
by this Agreement which makes the consummation of such transactions illegal;

(c) All necessary regulatory approvals, consents, authorizations and other
approvals required by law for consummation of the transactions contemplated by
this Agreement shall have been obtained, and all waiting periods required by law
shall have expired; and

(d) Buyer shall have received all documents required to be received from Seller
on or prior to the Closing Date, all in form and substance reasonably
satisfactory to Buyer.

Article Eight

Termination or Abandonment

Section 8.01.    Mutual Agreement. This Agreement may be terminated by the
mutual written agreement of the parties at any time prior to the Closing Date.

Section 8.02.    Breach of Representations or Agreements. In the event that
there is a material breach of any of the representations and warranties or
agreements of Seller or Buyer, which breach is not cured within thirty (30) days
after notice to cure such breach is given to the breaching party by the
non-breaching party, then the non-breaching party may terminate and cancel this
Agreement by providing written notice of such action to the other party hereto.

Section 8.03.    Failure of Conditions. In the event that any of the conditions
to the obligations of either party are not satisfied or waived on or prior to
the Closing Date, and if any applicable cure period provided in Section 8.02 of
this Agreement has lapsed, then the party for whose benefit the condition exists
may terminate and cancel this Agreement by delivery of written notice of such
action to the other party on such date.

Section 8.04.    Denial of Regulatory Approval. If any regulatory application
filed pursuant to Section 6.01 of this Agreement should be finally denied or
disapproved by a bank regulatory authority, then this Agreement thereupon shall
be deemed terminated and canceled; provided, however, that a request for
additional information from or undertaking by Buyer, as a condition for
approval, shall not be deemed to be a denial or disapproval so long as Buyer
diligently provides the requested information or undertaking. Buyer shall make a
good faith effort to respond in a timely manner to any requests made by
regulatory authorities with respect to applications filed pursuant to
Section 6.01. If any regulatory agency requests that a required application be
withdrawn and Buyer, in consultation with Seller, cannot effectively respond to
regulatory concerns which have been raised, then the applicable regulatory
application shall be deemed to have been denied. In the event an application is
denied pending an appeal, petition for review, or similar such act on the part
of Buyer (hereinafter referred to as the “appeal”), then the application will be
deemed denied unless Buyer prepares and timely files such appeal and continues
the appellate process for purposes of obtaining the necessary approval.

 

15



--------------------------------------------------------------------------------

Section 8.05.    Environmental Reports. Buyer may terminate this Agreement to
the extent provided in Section 5.05 by giving written notice of such termination
to Seller.

Section 8.06.    Elapsed Time. If the transactions contemplated hereby are not
completed on or before December 31, 2006, then either party may terminate this
Agreement by delivering a written notice of such termination to the other party,
unless the failure of the Closing to have occurred shall be due to a breach of
this Agreement by the party seeking to terminate this Agreement.

Article Nine

Transitional and Post-Closing Matters

Section 9.01.    Notification to Customers and Transitional Matters. Buyer
shall:

(a) On such date as the parties may agree, or in the absence of such an
agreement on the date which is thirty (30) days (or if such date shall not be a
business day, the next preceding business day) prior to the expected Closing
Date, Seller and Buyer will notify all Branch Customers whose accounts are to be
conveyed to and assumed by Buyer of the pending transfer of the accounts. This
notice will be in a form acceptable to both parties and in compliance with all
federal regulations. The cost of such notice shall be borne by Buyer. Seller
will cooperate with Buyer in providing such other notices to customers of the
Branch Office as Buyer may reasonably request. In addition, Buyer may, at its
own expense, after the date on which all regulatory approvals contemplated by
this Agreement have been received by the appropriate parties (the “Approval
Date”) or earlier with the written consent of Seller, communicate with and
deliver information, brochures, bulletins, press releases and other
communications to Branch Customers concerning the transactions contemplated by
this Agreement and concerning the business and operations of Buyer; provided,
however, that all such communications shall be subject to the approval by
Seller, which shall not be unreasonably withheld.

(b) During the sixty (60) day period following the Closing Date, Buyer shall
pay, in accordance with law and customary banking practices, all properly drawn
and presented checks, and automated clearinghouse debits and credits, ATM/debit
card deposits and withdrawals, drafts and withdrawal orders presented to Buyer
by mail, over the counter through the check clearing system of the banking
industry, by depositors of the Deposit Liabilities on checks, drafts or
withdrawal order forms provided by Seller, and in all other respects, to
discharge, in the usual course of the banking business, the duties and
obligations of Seller with respect to the balances due and owing to the Branch
Customers whose deposits are assumed by Buyer.

(c) If any of such depositors draws a check, has or makes an automated
clearinghouse generated debit or credit with respect to his, her or its account,
makes an ATM/debit card deposit or withdrawal, draft or withdrawal order against
the Deposit Liabilities, including accrued interest, which is presented or
charged to Seller within sixty (60) days after the Closing Date, Seller may pay
the same and Buyer will reimburse Seller for any such payment or charges. Buyer
and Seller shall settle within twenty-four (24) hours any such deposits paid by
Seller and any checks, drafts or orders of withdrawal presented by Seller to
Buyer so long as presentment is made by 3:00 p.m. Pacific time on the next
business day following the day of presentment of such item by the depositor
whose account is being assumed by Buyer. In order to reduce the continuing
charges to Seller through the check clearing system of the banking industry
which will result from check forms of Seller being used after the Closing Date
by the depositors whose accounts are assumed, Buyer agrees, at its sole cost and
expense, and without charge to such depositors, to notify such depositors, as
soon as practicable after the Closing Date, of Buyer’s assumption of the Deposit
Liabilities and to furnish each depositor with checks on the forms of Buyer, and
with instructions to utilize Buyer’s checks and to destroy unused checks of
Seller.

 

16



--------------------------------------------------------------------------------

(d) For a period of sixty (60) days after the Closing Date, Seller (within
twenty-four (24) hours of receipt thereof) shall deliver to Buyer a detailed
list of checks presented to Seller for payment which are drawn on accounts which
are included in the Deposit Liabilities. As soon thereafter as is reasonably
practicable, but no later than 3:00 p.m. Pacific time on the next business day
following the day of presentment, Seller shall make available to Buyer the
checks detailed on such lists along with an invoice for its expenses reasonably
incurred in performing its obligations under this subsection. Buyer shall
reimburse Seller for checks and invoiced expenses via wire transfer by the close
of business on the business day the checks have been made available to Buyer.
After the end of such sixty (60) day period, Seller will dishonor and return
such items.

(e) As of the Closing Date, all ATM/debit access cards issued by Seller to
Branch Customers who will not have ATM/POS-accessible accounts with Seller after
the Closing Date, if any, will be void. In connection with the notices to Branch
Customers described above, Seller will notify Branch Customers in writing at
least thirty (30) calendar days prior to the Closing Date of such cancellation
of the ATM/debit access cards and check guarantee cards, effective on the
Closing Date at a time to be agreed upon by Buyer and Seller. Within thirty
(30) days after the date of this Agreement, Seller shall provide Buyer with the
information reasonably required, prior to the Closing Date, to accommodate the
processing of ATM/debit cards which may be issued but not activated prior to the
Closing Date.

(f) Seller and Buyer will use reasonable efforts to transfer all ACH
arrangements to Buyer as soon as possible following the Closing Date. Seller
will return all ACH transactions beginning ninety (90) days following the
Closing Date.

(g) Withholding Obligations will be handled as follows:

(i) Withholding Obligations required to be remitted to a governmental agency
prior to the Closing Date will be withheld and remitted by Seller; and

(ii) Withholding Obligations required to be remitted to a governmental agency on
or after the Closing Date will be remitted by Buyer. At the Closing, Seller will
remit to Buyer all sums withheld by Seller with respect to Withholding
Obligations to be remitted to governmental agencies on or after the Closing
Date.

Section 9.02.    Information Reporting. With respect to the Loans and Deposits
purchased and assumed by Buyer pursuant to this Agreement, Seller shall be
responsible for reporting to the customer and to the Internal Revenue Service
(and any state or local taxing authority as required) all interest paid or
earned through the Closing Date, and Buyer shall be responsible for such
reporting of all such interest paid after the Closing Date.

Section 9.03.    Software Transfer Fees. To the extent that the Assets include
software, Buyer will be responsible for any costs of transferring such software
or licenses relating thereto, including notification of software vendors and the
payment of any applicable transfer fees.

Section 9.04.    Customer Service. After the Closing Date, Buyer will be
responsible for all customer service for all customers of the Branch Office,
subject to the performance by Seller of its obligations after the Closing as set
forth in this Agreement.

 

17



--------------------------------------------------------------------------------

Section 9.05.    Insurance. No insurance policies are to be prorated. Buyer will
procure or maintain its own insurance with respect to the Branch Office after
the Closing Date, and Seller shall have no responsibility to maintain insurance
with respect to the Assets or the operations of the Branch Office after the
Closing Date.

Article Ten

Indemnification

Section 10.01.    Indemnification of Buyer. Seller shall indemnify, hold
harmless and defend Buyer and its directors, officers, employees, shareholder,
affiliates and agents from and against any and all damage, loss, liability,
cost, claim, and expense (including reasonable legal fees and expenses) incurred
or suffered by Buyer as a result of (i) Seller’s operation of the Branch Office
through the Closing Date, (ii) any breach of a representation set forth in
Article Three hereof, (iii) any breach of any obligation of Seller hereunder,
and (iv) any liability or obligation of Seller that is not an Assumed Liability.

Section 10.02.    Indemnification of Seller. Buyer shall indemnify, hold
harmless and defend Seller and its directors, officers, employees, shareholder,
affiliates and agents from and against any and all damage, loss, liability,
cost, claim, and expense (including reasonable legal fees and expenses) incurred
or suffered by Seller as a result of (i) any breach of a representation set
forth in Article Four hereof, (ii) any breach of any obligation of Buyer
hereunder, (iii) Buyer’s operation of the Branch Office after the Closing Date,
and (iv) any Assumed Liability.

Article Eleven

General

Section 11.01.    Confidential Information. The parties acknowledge the
confidential and proprietary nature of the “Information” (as herein defined)
that has heretofore been exchanged and that will be received from each other
hereunder and agree to hold and keep, and to cause their respective agents,
representatives, shareholders, affiliates, employees and consultants to hold and
keep, such Information confidential. Such Information will include any and all
financial, technical, commercial, marketing, customer or other information
concerning the business, operations and affairs of a party or the party’s
affiliates that may be provided to the other, irrespective of the form of the
communication of such information, by such party’s employees or agents. Such
Information shall not include information that is or becomes generally available
to the public other than as a result of a disclosure by a party or its
representatives in violation of this Agreement. The parties agree that the
Information will be used solely for the purposes contemplated by this Agreement
and that such Information will not be disclosed to any person other than
employees and agents of a party who are directly involved in evaluating the
transaction. The Information shall not be used by a party or its affiliates in
any way detrimental to the other party or its affiliates, including use directly
or indirectly in the conduct of a party’s business or any business or enterprise
in which such party may have an interest, now or in the future, and whether or
not now in competition with such other party.

Section 11.02.    Publicity. Buyer and Seller shall cooperate with each other in
the development and distribution of all news releases and other public
disclosures concerning this Agreement and the transactions contemplated herein
and shall not issue any news release or make any other public disclosure without
the prior consent of the other party, unless such is required by law upon the
written advice of counsel or is in response to published newspaper or other mass
media reports regarding the transaction contemplated hereby, in which such
latter event the parties shall consult with each other regarding such responsive
public disclosure.

 

18



--------------------------------------------------------------------------------

Section 11.03.    Return of Documents. Upon termination of this Agreement
without the transactions contemplated by this Agreement becoming effective, each
party (i) shall deliver to the other originals and all copies of all Information
made available to such party, (ii) will not retain any copies, extracts or other
reproductions in whole or in part of such Information, and (iii) will destroy
all memoranda, notes and other writings prepared by either party based on the
Information.

Section 11.04.    Notices. Any notice or other communication shall be in writing
and shall be deemed to have been given or made on the date of delivery, in the
case of hand delivery, or three (3) business days after deposit in the United
States Registered Mail, postage prepaid, or upon receipt if transmitted by
facsimile telecopy or any other means, addressed (in any case) as follows:

(a) if to Buyer:

First Bank

600 James S. McDonnell Blvd.

Mail Stop—M1-199-014

Hazelwood, Missouri 63042

Attention: Allen H. Blake

Facsimile: (314) 592-6621

with copies to:

Peter D. Wimmer, Esq.

Senior Vice President and General Counsel

First Banks, Inc.

Mail Stop M1-199-014

Hazelwood, Missouri 63042

Facsimile: (314) 592-6621

and

John S. Daniels

Attorney at Law

3333 Lee Parkway, Suite 1200

Dallas, Texas 75219

Facsimile: (214) 889-5196

(b) if to Seller:

First Bank of Beverly Hills

23901 Calabasas Road, Suite 1050

Calabasas, California 91302

Attention: Larry B. Faigin

Facsimile: (818) 223-5487

 

19



--------------------------------------------------------------------------------

with a copy to:

Troy & Gould, P.C.

1801 Century Park East, Suite 1600

Los Angeles, California 90067

Attention: Alan B. Spatz

Facsimile: (310) 789-1431

or to such other address as any party may from time to time designate by notice
to the others.

Section 11.05.    Expenses. Except as otherwise specifically provided herein,
Seller and Buyer each shall pay all of their own out-of-pocket expenses incurred
in connection with this Agreement, including, without limitation, accounting
fees, legal fees and data processing charges, if any, whether or not the
transactions contemplated by this Agreement are consummated.

Section 11.06.    Entire Agreement. This Agreement constitutes the entire
agreement between the parties and supersedes and cancels any and all prior
discussions, negotiations, undertakings, agreements in principle and other
agreements between the parties relating to the subject matter hereof.

Section 11.07.    Headings and Captions. The captions of Articles and Sections
hereof are for convenience only and shall not control or affect the meaning or
construction of any of the provisions of this Agreement.

Section 11.08.    Waiver, Amendment or Modification. The conditions of this
Agreement that may be waived may only be waived by notice from the party waiving
such condition to the other party. The failure of any party at any time or times
to require performance of any provision hereof shall in no manner affect the
right at a later time to enforce the same. This Agreement shall not be amended
or modified except by a written document duly executed by the parties hereto.

Section 11.09.    Rules of Construction. Unless the context otherwise requires:
(a) a term has the meaning assigned to it; (b) “or” is not exclusive; and
(c) words in the singular may include the plural and in the plural include the
singular.

Section 11.10.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which shall
be deemed one and the same instrument.

Section 11.11.    Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. There shall be no third party beneficiaries hereof, except as
provided in Article Ten of this Agreement.

Section 11.12.    Governing Law and Assignment. This Agreement shall be governed
by the laws of the State of Missouri, without regard to any applicable conflicts
of law, and applicable federal laws and regulations. This Agreement may not be
assigned by either of the parties hereto.

Section 11.13.    Survival of Warranties. All representations and warranties
made herein shall survive the Closing Date for a period of one year. No action,
suit or proceeding may be instituted by one party against the other for breach
of a representation or warranty if not instituted within such one-year period.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

FIRST BANK

By

    

Its

    

FIRST BANK OF BEVERLY HILLS

By

    

Its

    

 

21



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF

ASSIGNMENT AND ASSUMPTION OF DEPOSIT LIABILITIES AGREEMENT

This ASSIGNMENT AND ASSUMPTION OF DEPOSIT LIABILITIES AGREEMENT is made and
entered into this                 day of                     , 2006, by and
between FIRST BANK (“Buyer”), and FIRST BANK OF BEVERLY HILLS (“Seller”).

RECITALS

WHEREAS, Seller and Buyer have entered into a Branch Purchase and Assumption
Agreement dated as of August     , 2006 (the “Agreement”); and

WHEREAS, Seller desires to transfer and Buyer desires to assume the Deposit
Liabilities maintained at or for the branch office of Seller located at 175
South Beverly Drive, Beverly Hills, California; and

WHEREAS, Seller and Buyer have obtained all governmental and regulatory
approvals required in connection with the consummation of the transactions
contemplated by the Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as
follows:

1. Capitalized terms used but not defined herein shall have the meanings set
forth in the Agreement.

2. As of the close of business on the Closing Date, Seller hereby assigns, and
Buyer hereby assumes, liability for the Deposit Liabilities together with
accrued interest thereon.

3. By execution hereof, Buyer agrees to be bound by all of the terms, covenants
and conditions of the Agreement, and Buyer agrees to pay, discharge and perform,
in the usual course of the banking business and on a timely basis, the duties
and obligations of Seller with respect to the balances due and owing to the
depositors with respect to the Deposit Liabilities.

4. All of the savings accounts and savings certificates of Seller assumed by
Buyer at the Closing shall become savings accounts and savings certificates of
Buyer of the same amount, terms, rate and maturity.

5. Nothing contained herein shall preclude Buyer from changing the terms or
rates with respect to the Deposit Liabilities after the date hereof if it may
lawfully do so.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement effective as
of the date first written above.

 

Seller:

FIRST BANK OF BEVERLY HILLS

By:

    

Print Name:

    

Title:

    

Buyer:

FIRST BANK

By:

    

Print Name:

    

Title:

    

 

2



--------------------------------------------------------------------------------

EXHIBIT 2

FORM OF

ASSIGNMENT AND ASSUMPTION OF CONTRACTS AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION OF CONTRACTS AGREEMENT is made and entered into
this                 day of                     , 2006, by and between FIRST
BANK (“Buyer”), and FIRST BANK OF BEVERLY HILLS (“Seller”).

RECITALS

WHEREAS, Seller and Buyer have entered into a Branch Purchase and Assumption
Agreement dated as of August     , 2006 (the “Agreement”); and

WHEREAS, Seller desires to transfer and Buyer desires to assume certain
contracts maintained at or for the branch office of Seller located at 175 South
Beverly Drive, Beverly Hills, California; and

WHEREAS, Seller and Buyer have obtained all governmental and regulatory
approvals required in connection with the consummation of the transactions
contemplated by the Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller hereby assigns, transfers
and sets over to Buyer all of Seller’s rights and interest in and to, and Buyer
does hereby assume and agree to pay, discharge and perform, on a timely basis,
all of Seller’s liabilities and obligations with respect to, the Assumed
Contracts, as defined in the Agreement.

This Assignment and Assumption of Contracts Agreement shall be binding upon and
shall inure to the benefit of Seller, Buyer and each of their respective
successors and assigns, and shall be subject to the terms and conditions of the
Agreement. In the event of a conflict between any of the terms and provisions
hereof and the Agreement, the Agreement shall be deemed to control.

This Assignment and Assumption of Contracts Agreement, and the rights and
obligations of the parties hereunder, shall be governed by and construed in
accordance with the laws of the State of Missouri and any applicable federal
laws and regulations.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement effective as
of the date first written above.

 

Seller:

FIRST BANK OF BEVERLY HILLS

By:

    

Print Name:

    

Title:

    

Buyer:

FIRST BANK

By:

    

Print Name:

    

Title:

    

 

 

25



--------------------------------------------------------------------------------

EXHIBIT 3

FORM OF ASSIGNMENT, TRANSFER AND APPOINTMENT

OF SUCCESSOR CUSTODIAN FOR IRA ACCOUNTS

WHEREAS, FIRST BANK OF BEVERLY HILLS (“Seller”) and FIRST BANK (“Buyer”) are
parties to that certain Branch Purchase and Assumption Agreement dated August
    , 2006 (the “Agreement”), pursuant to which Seller has agreed to assign and
Buyer has agreed to assume the custodianship of certain of Seller’s IRA Accounts
(as such term is defined in the Agreement) maintained [under the custody of/as
trustee by] Seller, and Buyer has agreed to assume such IRA Accounts upon the
terms and conditions contained in the Agreement;

NOW, THEREFORE, for good and valuable consideration paid by Buyer, Seller does
hereby sell, assign, and transfer to Buyer all of Seller’s right, title and
interest as [trustee or custodian] in:

1. The IRA Accounts as of the close of business on the Closing Date (as such
term is defined in the Agreement); and

2. All records, files and correspondence, and documentation relating to the IRA
Accounts.

Buyer hereby represents that it has adopted or will adopt the Individual
Retirement Trust Account documents consistent with the requirements of the
Internal Revenue Service (the “Plan”), and that Buyer assumes the
responsibilities as Successor Custodian. Buyer warrants to Seller that it will
adhere to all provisions contained in the Plan as now written, and shall only
amend such applicable plan to the extent permitted by its terms or as otherwise
permitted by law. Based upon the representations and warranties made by Buyer,
Seller hereby appoints Buyer as Successor Custodian.

IN WITNESS WHEREOF, Seller and Buyer have caused this Assignment to be executed
by their duly authorized officers as of this     day of                    ,
2006.

 

Seller:

FIRST BANK OF BEVERLY HILLS

By:

    

Print Name:

    

Title:

    

Buyer:

FIRST BANK

By:

    

Print Name:

    

Title:

    

 

 



--------------------------------------------------------------------------------

EXHIBIT 4

FORM OF BILL OF SALE

FIRST BANK OF BEVERLY HILLS (“Seller”), for good and valuable consideration paid
and delivered by FIRST BANK (“Buyer”), the receipt of which is hereby
acknowledged, does sell to Buyer the Assets (as such term is defined in that
certain Branch Purchase and Assumption Agreement dated August     , 2006 between
Seller and Buyer) (the “Assets”), including but not limited to the assets listed
on any schedules attached hereto.

Receipt of delivery of the Assets is hereby acknowledged.

IN WITNESS WHEREOF, Seller and Buyer have caused this Assignment to be executed
by their duly authorized officers as of this             day of
                    , 2006.

 

Seller:

FIRST BANK OF BEVERLY HILLS

By:

    

Print Name:

    

Title:

    

Buyer:

FIRST BANK

By:

    

Print Name:

    

Title:

    



--------------------------------------------------------------------------------

SCHEDULE A

 

 

DEPOSIT LIABILITIES

 



--------------------------------------------------------------------------------

SCHEDULE B

 

 

PERSONAL PROPERTY

 



--------------------------------------------------------------------------------

SCHEDULE C

 

 

LOANS



--------------------------------------------------------------------------------

SCHEDULE D

 

 

ASSUMED CONTRACTS